Citation Nr: 0308250	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-18 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.

3.  The propriety of initial 10 percent evaluation assigned 
following the grant of service connection for facial 
folliculitis.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to September 
1996.

This appeal originates from a January 2000 rating decision in 
which the RO granted service connection for facial 
folliculitis and assigned a noncompensable evaluation, from 
June 3, 1999; but denied an evaluation in excess of 10 
percent each for the veteran's right and for left knee 
disabilities.  The veteran was given notice of the January 
2000 rating decision in January 2000 and submitted a notice 
of disagreement in February 2000.  A statement of the case 
was issued in February 2000 and the veteran perfected his 
appeal to the Board of Veterans' Appeals (Board) in August 
2000.  In September 2000, the RO assigned an initial 10 
percent evaluation for facial folliculitis.  

Because the veteran has disagreed with the initial rating 
assigned for his facial folliculitis, the Board has 
characterized that issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Moreover, although the 
RO increased the initial award to 10 percent, as a higher 
evaluation is available this condition, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim for a higher evaluation remains viable 
on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993);


The veteran presented testimony during a hearing at the RO 
before a hearing officer in August 2000, and during a hearing 
at the RO before the undersigned Veterans Law Judge in July 
2001.  Transcripts from both hearings are of record.

In February 2002 and August 2002, the Board sought additional 
development of the evidence pertaining to these claims 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2).  
In February 2003, the Board provided the veteran and his 
representative notice of all evidence that had been obtained 
(pursuant to 38 C.F.R. § 20.903(b), and afforded them a 
period of 60 days to respond.  However, no response has been 
received.

As a final preliminary matter, the Board notes that in 
various statements in the record, the veteran appears to have 
raised claims of service connection for a skin disorder 
affecting the arms and torso, for a back disability, for 
asthma and for athlete's foot.  As none of these claims has 
been adjudicated by the RO, and none is inextricably 
intertwined with any issue currently on appeal (see Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)), they are not 
properly before the Board at this time and are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's service-connected right knee disability is 
manifested by normal to minimal limitation of motion and 
complaints of pain, with momentary increases in functional 
loss during flare-ups.

3.  The veteran's service-connected left knee disability is 
manifested by normal to minimal limitation of motion and 
complaints of pain, with momentary increases in functional 
loss during flare-ups.

4.  Since the June 1999 effective date of the grant of 
service connection, the veteran's facial folliculitis has 
been productive of periodic itching covering less than 20 to 
40 percent of an exposed surface and not involving systemic 
therapy; there are no objective findings of exudation, 
extensive lesions or disfigurement.


CONCLUSIONS OF LAW

1.  The veteran's right knee disability is not more than 10 
percent disabling according to the applicable criteria.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2002).

2.  The veteran's left knee disability is not more than 10 
percent disabling according to the applicable criteria.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2002).

3.  As the assignment of an initial 10 percent evaluation for 
service-connected facial folliculitis was proper, the 
criteria for a higher initial evaluation have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Codes 4.118, Diagnostic Code 7806 (2001, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

As evidenced by the February 2000 statement of the case and 
the September 2000 supplemental statement of the case, the 
veteran has been furnished the pertinent laws and regulations 
governing the claims and the reasons for the denials.  Hence, 
the Board finds that he has been given notice of the 
information and evidence needed to substantiate the claims 
and has been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).   As indicated above, 
pursuant to a February 2003 letter to the veteran, the Board 
informed the veteran of the evidence that had been obtained 
in conjunction with his appeal and enclosed copies for his 
review, and gave him and his representative 60 days in which 
to respond.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  Furthermore, 
the RO has obtained VA outpatient treatment records from the 
VA medical facility in New Orleans, Louisiana, and has 
arranged for the veteran to undergo VA examination in 
connection with this claim.  While, as indicated below, the 
veteran has asserted that his VA examinations were 
inadequate, the Board notes that those examination reports 
contain findings sufficiently detailed for rating purposes, 
and that there is no reason to return them as inadequate.  
See 38 C.F.R. § 4.2.  The Board also points out that neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  In fact, a January 2001 
Report of Contact reflects the veteran's statement that he 
had no additional evidence to submit.  

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

II.  Claims for Higher Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the  
Fenderson case noted an important distinction between an 
appeal involving the veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

A.  Right and Left Knee Disabilities

1.  Background

In a June 1997 rating decision, the RO granted service 
connection for anterior collateral ligament insufficiency of 
the right and left knees, and assigned a 10 percent 
evaluation for each knee.

A July 1999 VA outpatient record reflects references to knee 
injuries in service and early degenerative joint disease with 
no need for intervention at that time.  

In January 2000, the veteran submitted a statement, which the 
RO construed as a claim for increased ratings for his 
service-connected knee disabilities.

During a VA examination in January 2000, the veteran 
complained that his knee disabilities had gotten worse and he 
had a problem with pain located laterally and on both sides 
of the knees.  He reported that his knees locked, but never 
gave way and said that certain activities such as stair 
climbing, kneeling, squatting, bending and marital relations 
gave him problems.  On examination range of motion was from 
10 degrees extension to 235 degrees flexion, with crepitation 
on motion under the patella bilaterally.  The veteran 
"assumed tender" under the lateral patella facet and 
adjacent area of the lateral femoral condyle.  There was no 
real joint line tenderness such as tenderness of the menisci 
itself.  There was no medial or lateral collateral 
ligamentous, laxity negative, McMurray's negative, Lachman's 
negative, anterior drawer sign negative.  There was no 
swelling or gross deformity present.  X-rays showed some 
flattening and beginning osteophyte formation of the patella 
poles.  The veteran was diagnosed as having patellofemoral 
syndrome bilaterally.

In January 2000, the RO denied the veteran's claim for 
increased evaluations for his right and left knee 
disabilities.

In his notice of disagreement dated in February 2000, the 
veteran said that "although I may be illiterate to 
sublaxation (sp), moderate sublaxation, degrees, and ranges 
of motion, [he was] familiar with the pain [he'd] been forced 
to accept because of [his knee] condition."  He spoke of 
both physical and mental pain, and described his frustration 
at not being able to participate in physical activities with 
his young children.

In his substantive appeal in August 2000, the veteran said 
that the pain in his knees was almost constant.  He also 
reported swelling, crepitance and locking.  

During an RO hearing in August 2000, the veteran testified 
that his knees bothered him whenever he did anything 
physical.  He also complained of locking and swelling in his 
knees.  He said his knees bothered him at work at the casino 
if he stood for long periods of time, or during periods where 
he had to constantly get up and sit down.   

The veteran underwent VA orthopedic examination in September 
2000, during which he complained that his knees hurt him in 
various areas at various times, but never posteriorly.  He 
said they locked, swelled and gave way and that climbing was 
a problem.  Findings showed full range of motion from 0 to 
135 degrees.  The veteran was slightly tender at the inferior 
pole of both patellae.  There was no ligamentous laxity.  
Negative McMurray, negative Lachman, and negative anterior 
drawer sign.  There was no deformity.  X-rays showed 
osteophyte at the interior pole of the patella.  The veteran 
was diagnosed as having patella tendonitis, mild.

In a September 2000 rating decision, the RO recharacterized 
the veteran's knee disabilities from the previously rated 
anterior collateral ligament insufficiency to osteophytes 
patella, left and right, with tendinitis, and continued the 
10 percent ratings. 

During the July 2001 Board hearing, the veteran's 
representative asserted that VA tended to be too stringent in 
the interpretation of its own ratings, and that the veteran's 
knee disabilities warranted 10 percent evaluations.  He said 
that the veteran experienced pain involving both knees to the 
extent that it was so severely disabling that at least two to 
three times a week, he was totally incapacitated because of 
the pain.  The veteran testified that his primary problem was 
the pain, which hurt a lot.  With respect to employment, the 
veteran said that he had worked at two casinos.  While 
employed at the first casino he worked at the Black Jack 
table, but the prolong standing bothered his knees so he 
retrained to work at the poker table which allowed him to sit 
down.  He said that after he quit this job (for reasons 
unrelated to his knees), he obtained employment at the second 
casino.  He said this work bothered his knees, but because he 
didn't have any documentation from VA regarding his knees, he 
was let go.  He said that he was presently in VA's vocational 
rehabilitation program learning computers.  In regard to 
symptoms, the veteran said that his knees gave out if he 
walked too far and locked.  He also said that the longer he 
stood on his knees, the more intense the pain became.  He 
added that the severity of symptoms was about the same in 
both knees.  

On VA orthopedic examination in July 2002, the veteran 
complained of discomfort in his knees, particularly on 
climbing and on prolonged standing and sitting.  The examiner 
indicated that he had reviewed the record and although there 
was a suggestion that anterior cruciate ligament 
insufficiency was present, he could not find any objective 
evidence of it.  Findings revealed no limp by walking and toe 
and heel were performed without difficulties.  Squatting was 
performed without difficulties.  Range of motion of both 
knees was normal from 0 degrees extension to 145 degrees 
extension.  There was no evidence of pain by range of motion, 
and no swelling.  There was no particular tendinitis.  
Quadriceps strength was good on both knees and there was no 
evidence of wasting of the musculature.  There was no drawer 
sign evident and no evidence of laxity.  Radiographic 
evidence revealed both knees to be within normal limits.  The 
examiner said that there was no limitation of motion and no 
evidence of subluxation or lateral instability.  It was very 
difficult to establish any positive clinical signs because 
the veteran was able to squat without great difficulties and 
examination did not produce pain.  He opined that the veteran 
should be able to engage in gainful employment since he did 
have a subjective discomfort in his knees.  He further opined 
that the veteran "should be given the opportunity to do the 
job that he can work without being forced to do prolonged 
standing or prolonged sitting.  He should be able to be up 
and down as he desires".  He diagnosed the veteran as having 
patellofemoral syndrome, both knees.  There was no evidence 
of chondromalacia and no muscle wasting.

X-rays taken of the veteran's knees in July 2002 were normal.

In an October 2002 addendum opinion, the July 2002 orthopedic 
examiner said that his impression was that the veteran's 
complaints were related to both knees and his subjective 
complaints were related to prolonged standing on increased 
heavy activities.  He said that physical examination was 
basically without positive clinical findings, even though the 
diagnosis of patellofemoral syndrome of both knees was to be 
entertained.  In response to functional loss, the examiner 
answered in the affirmative.  Specifically, he said that 
there was "definitely experience of functional loss due to 
pain during the flare-ups or with repeated use."  He said 
there was no evidence of limited motion.  The physician went 
on to say that the veteran would benefit from either being 
re-educated or assigned to activities that did not require 
prolonged standing, prolonged walking, squatting or going up 
and down stairs, and that any type of sedentary activities 
with the possibility to move around as desired would be 
beneficial.

In a November 2002 statement, the veteran asserted that his 
VA examinations were inadequate and that the last examiner 
"didn't even touch [him]".  He also said that the examiner 
unfairly told him that VA wasn't going to give him more money 
and he should find a job sitting down.  

2.  Analysis

Historically, the veteran's right and left knee disabilities 
were evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  This code refers generally to 
recurrent subluxation or lateral instability.  Under this 
code, a 10 percent evaluation is warranted for recurrent 
subluxation or lateral instability that is slight and a 20 
percent evaluation is warranted for recurrent subluxation or 
lateral instability that is moderate.  For recurrent 
subluxation or lateral instability that is severe, a 30 
percent evaluation is warranted.

During the January 2000 VA examination, the veteran reported 
that his knees never gave way, but later reported at a 
September 2000 VA examination that they did give way.  
Notwithstanding these assertions, there is no medical 
evidence of either lateral instability or recurrent 
subluxation.  Indeed, the January 2000 examination revealed 
that there was no medial or lateral collateral ligamentous 
and laxity was negative.  Similar findings of no ligamentous 
laxity were on noted by the September September 2000 or July 
2002 examiners.  Moreover, the July 2002 examiner stated that 
there was no evidence of subluxation or lateral instability.  
In view of the lack of objective findings of lateral either 
lateral instability or recurrent subluxation, it appears that 
Diagnostic Code 5257 is not applicable in evaluating either 
knee disability.  

At the time that the veteran's knee disabilities were 
recharacterized, in September 2000, from anterior collateral 
ligament insufficiency to osteophytes patella with 
tendinitis, the RO considered each knee disability under the 
criteria of Diagnostic Code 5010 for traumatic arthritis 
(which, in turn, is evaluated as degenerative arthritis under 
Diagnostic Code 5003).  It appears that the RO rated the 
veteran's tendinitis by analogy to arthritis since arthritis 
was diagnosed by clinical findings and not by x-ray.  In so 
doing, the RO continued the veteran's 10 percent evaluations 
in each knee based on clinical findings of pain on motion.  
The Board finds that evaluation of each of the veteran's knee 
disabilities, by analogy to arthritis (which, as indicated 
below, is evaluated on the basis of limitation of motion), is 
appropriate.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
substantiated by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, in this case the 
knees. When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group or minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

As regards limitation of flexion of the leg/knee, flexion 
limited to 45 degrees warrants a 10 percent rating, flexion 
limited to 30 degrees warrants a 20 percent rating, flexion 
limited to 15 degrees warrants a 30 percent rating, flexion 
limited to . 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

As regards limitation of extension of the leg/knee, extension 
limited to 10 degrees warrants a 10 percent rating, extension 
limited to 15 degrees warrants a 20 percent rating, extension 
limited to 20 degrees warrants a 30 percent rating, extension 
limited to 30 degrees warrants a 40 percent rating, and 
extension limited to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that, when evaluating muskuloskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Those 
provisions apply to diagnostic codes predicated on limitation 
of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

While the veteran clearly has complained of experiencing pain 
in both knees, there is no objective evidence establishing 
limitation of motion on either flexion or extension of either 
knee that would meet the criteria for even the minimum 
compensable rating under either Diagnostic Code 5260 or 5261.  
Indeed, on examinations in September 2000 and July 2002, 
extension was recorded as to 0 degrees, which is normal, and 
flexion, limited to, at best, 145 degrees, and, at worst, to 
135 degrees, cannot be described as more than minimal.  In 
fact, both examiners characterized the veteran's range of 
motion of the knee as "normal."  

Clearly then, the current 10 percent evaluation has been 
assigned on the basis of conceivable addition functional loss 
due to pain.  In an October 2002 addendum opinion, the July 
2002 examination noted that while was no evidence of limited 
motion, the veteran definitely experienced functional loss 
due to pain during flare-ups or with repeated use.  The 
examiner did not specify the degree of functional loss during 
such time periods.  However, however, there simply is no 
indication that the veteran experiences such disabling pain 
so as meet the criteria for the next higher, 20 percent 
evaluation under either Diagnostic Code 5260 or 5260, even 
during flare-ups or with repeated use.  Although the veteran 
complained, during the September 2000 VA examination, that 
his knees hurt, the examiner did not pain note that pain was 
observed on examination, and, during July 2002, the examiner 
specifically noted that there was no evidence of pain by 
range of motion and that quadriceps strength was good in both 
knees.  

In view of the veteran's full or nearly full range of motion 
in both knees, his complaints of pain, and the medical 
assessment of functional loss due to pain, the Board agrees 
that the level of impairment resulting from veteran's knee 
disabilities most closely approximates the current 10 percent 
ratings for painful motion of each knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The Board also finds that a higher or additional evaluation 
is not assignable under any other potentially applicable 
diagnostic code.  There simply is no evidence that the right 
or left knee disability has resulted in, or in disability 
comparable to, ankylosis (Diagnostic Code 5256) dislocated 
semilunar cartilage (Diagnostic Code 5258) of impairment of 
the tibia and fibula (Diagnostic Code 5262).  

Additionally, there is no showing that either the veteran's 
right and his left knee disability reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that neither disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  Although the veteran testified in July 
2001 that his employment with a casino terminated after only 
a week because the casino was unable to provide him with a 
job that allowed him to sit down, the VA examiner in July 
2002 found that he should be able to engage in gainful 
employment since only had subjective discomfort in his knees; 
that examiner later indicated, in his October 2002 addendum 
opinion, that any type of sedentary activity, with the 
possibility to move around as desired, would be beneficial 
for the veteran.  In any event, recent evidence shows that 
the veteran is not working, but rather is participating in 
VA's vocational rehabilitation program.  Accordingly, the 
evidence does not show that, at present, either knee 
disability markedly interferes with employment.  Moreover, 
neither condition is shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to refer the claim for 
accomplishment of the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, each claim for higher 
evaluation for service-connected left and for right knee 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against each of the veteran's knee claims, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Facial Folliculitis

1.  Background

VA outpatient records show treatment in June and July 1999 
for facial folliculitis.  The veteran reported that he was 
given permission to not shave in the service due to this 
condition, and was presently having problems from having to 
shave for his job.  Findings revealed facial folliculitis 
especially anterior neck.  The veteran was given a note for 
work and prescribed hydrocortisone cream 1%. 

In January 2000, the veteran submitted a statement for 
service connection for a skin condition due to shaving.  

In a January 2000 rating decision, the RO granted service 
connection for facial folliculitis and assigned a 
noncompensable evaluation.

In his substantive appeal in August 2000, the veteran said 
that his service-connected folliculitis involved an extensive 
exposed area, which he described as his face and neck.  He 
also said that this condition caused itching, scaling, 
festering and frequent inflammation.

During a hearing at the RO in August 2000, the veteran 
testified that if he shaved constantly, i.e., more than once 
a week, he experienced irritation.  He said that the wind 
caused irritation and burning, and if he let the hair grow, 
the "bumps and things" surfaced and started to itch.  He 
said that scratching caused infection and festering and 
scaling caused him to pick at it.  He said the condition was 
over his face, below his neck, underneath his chin and on the 
back of his neck.  As far as employment, the veteran relayed 
that he worked at a casino and the casino's policy was that 
he had to shave.  He said he tried different medicating 
creams, shaving creams and razors, but nothing helped.

In a September 2000 rating decision, the RO increased the 
veteran's noncompensable evaluation for his service-connected 
facial folliculitis to 10 percent disabling.  

During the July 2001 Board hearing, the veteran testified 
that now that he wasn't working at the casinos he was able to 
let his hair grow out a little.  He was observed at the 
examination as having a slight beard around the jaw area, but 
not on his cheeks.  He described his symptoms as a lot of 
bumps and itching that occurred approximately every other 
day.  He said that the itching occurred off and on, and was 
fairly consistent.  He was noted to have a few little bumps 
along the neckline.  He said that he had more bumps when he 
didn't shave, but that shaving irritated the bumps.   He also 
noted leakage and bleeding from the bumps.  He said he did 
not take any medication to control the itching, but that a 
new kind of razor he was using helped.

In a November 2001 statement, the veteran sought to clarify 
his July 2001 hearing testimony by stating that when he 
shaved daily his face became irritated and whenever he let 
his beard grow, his hair itched.  He said he used a 
toothbrush in places where it itched.  

On VA dermatology examination in July 2002, the examiner 
noted that the veteran was not currently being treated for 
his facial folliculitis.  The veteran reported pruritis when 
his hair grew out.  Examination revealed erythematous papules 
and post inflammatory pigmentary alterations in the 
mandibular area, anterior neck and submental area.  There 
were no ulcers or crusting on exfoliation.  There were no 
associated systemic or nervous manifestations.  No diagnostic 
or clinical tests were done.  The veteran was diagnosed as 
having pseudofolliculitis barbae.  

The veteran underwent another VA dermatology examination in 
October 2002 and complained of bumps under his chin and upper 
neck for many years and pruritis.  The report notes that the 
veteran tried many different razors without relief and 
topical prescriptions in the past resulted in only minimal 
improvement.  On examination the veteran had follicular 
papules on his lower mandibular and upper neck area.  There 
was no ulceration, exfoliation or crusting.  There were also 
no systemic or nervous manifestations.  The examiner 
diagnosed the veteran as having pseudofolliculitis barbae.

In a November 2002 statement, the veteran said that his VA 
examinations were inadequate and that the last examiner 
"didn't even touch [him]".  He also said that the examiner 
unfairly told him that VA wasn't going to give him more 
money.  He added that with respect to his skin disability, 
the examiners keep telling him the same thing as far as what 
his skin condition is and that he felt as if he were wasting 
his time.

2.  Analysis

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of skin diseases, as set forth in 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833; 67 Fed. Reg. 49596-
49599, July 31, 2002.  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, if the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000).

The Board notes, at the outset, that the RO did not consider 
this claim under the revised regulations, and the Board has 
not sent to the veteran a letter specifically notifying the 
veteran of the change in rating criteria.  However, the Board 
undertook development in this case to, among other things, 
elicit specific examination findings responsive to both the 
former and the revised applicable criteria.  Inasmuch as the 
evidence received provides a sufficient basis upon which to 
evaluate the disability under both sets of criteria, the 
Board finds that the veteran is not prejudiced by the Board's 
consideration of the revised criteria, in the first instance.  
See Bernard, 4 Vet. App. at 394.   

The veteran's service-connected folliculitis is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7899-7806, indicating that it is an unlisted 
condition rated as analogous to eczema under Diagnostic Code 
7806.  See 38 C.F.R. §§ 4.20, 4.27 (2002).  Under the former 
criteria, a 10 percent evaluation requires exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  For a 30 percent evaluation, there must be 
exudation or itching that is constant, extensive lesions or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Considering the former version of Diagnostic Code 7806, the 
Board finds that an initial 10 percent rating for facial 
folliculitis is appropriate.  The veteran's main complaint 
has been itching.  Findings on the July 2002 VA examination 
were similar to those on October 2002 examination as to the 
description and location of the veteran's facial 
folliculitis.  The July 2002 examiner described erythematous 
papules and post inflammatory pigmentary alterations in the 
mandible area, anterior neck and submental areas.  The 
October 2002 VA examiner found follicular papules on his 
lower mandibular and upper neck area.  The area of the 
veteran's skin disability, together with his complaints and 
notations of itching, satisfy the 10 percent criteria under 
the former Diagnostic Code 7806 for itching involving an 
exposed area.  Findings do not satisfy the criteria for the 
next higher evaluation of 30 percent under Diagnostic Code 
7806 because the description of his skin disability is not 
shown to result in extensive lesions or marked disfigurement.  
Moreover, although the veteran testified that his skin 
disability "leaks" and "bleeds", there were no objective 
findings of this at either of his VA examinations, or at a VA 
outpatient clinic in July 1999.  As far as itching, the 
veteran's itching has not been shown to be constant.  In 
fact, the veteran testified in July 2001 that the itching 
occurred approximately every other day, was off and on, and 
was consistent.  He indicated at the July 2002 examination 
that he experienced itching whenever his hair grew out, 
indicating a precipitating factor for itching.  Since 
criteria for the next higher, 30 percent rating under former 
Diagnostic Code 7806 has not been shown by the evidence, it 
follows that the former criteria for a 50 percent evaluation 
likewise have not been met.  In fact,VA examinations in July 
2002 and October 2002 revealed no ulcers, crusting or 
exfoliation and no systemic or nervous manifestations.  

The Board also finds that more than an initial 10 percent 
evaluation for facial folliculitis also is not assignable 
under any applicable revised rating criteria.

Under the revised version of Diagnostic Code 7806, a 10 
percent rating is warranted with at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  With more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; with constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, a 60 percent rating is assigned.  

In this case, the veteran's facial folliculitis, found on his 
mandibular and upper neck areas, does not constitute between 
20 to 40 percent of exposed areas affected.  Also, the 
veteran is not on systemic therapy.  In fact, the October 
2002 VA examination report notes that the veteran was not 
currently on any medications.  He denied taking medication 
for itching at the October 2001 hearing, and had said in the 
past that topical medication did not really help.   

Because the veteran's facial folliculitis on his mandibular 
area and upper neck area does not affect 40 percent or more 
of an exposed area, an initial rating higher than 10 percent 
is not assignable, by analogy, under either Diagnostic Code 
7828 for acne or Diagnostic Code 7829 for chloracne.  

An initial rating in excess of 10 percent also is not 
warranted under Diagnostic Code 7800 for disfigurement of the 
head, face or neck.  There is no evidence that the veteran 
has any disfigurement or scarring, and certainly no showing 
of visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features, or; with two or three noted characteristics of 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.

For all the foregoing reasons, the Board finds that the 
record presents no basis for assignment of an initial 
evaluation greater than 10 percent for facial foliculitis, 
under either the former or revised applicable schedular 
criteria.  Additionally, there is no showing that, at any 
stage since the June 1999 effective date of the grant of 
service, the veteran's facial folliculitis has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.   
See Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. App. at 88, 
96; Shipwash, 8 Vet. App. at 227.  

Accordingly, the claim for an initial rating in excess of 10 
percent for facial foliculitis has not been met.  As the 
initial 10 percent evaluation assigned is consistent with the 
greatest degree of impairment shown since the effective date 
of the grant of service connection, staged rating, pursuant 
to Fenderson, is not warranted.  In reaching these 
conclusions,  the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-57. 




ORDER

An evaluation in excess of 10 percent for a right knee 
disability is denied.

An evaluation in excess of 10 percent for a left knee 
disability is denied.

An initial evaluation in excess of 10 percent for facial 
folliculitis is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

